Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-5 and 7-21 are currently pending in this application.
Claim 6 has been cancelled.
Claim 21 is a new claim.

Response to Amendments
The applicant amended claim 11 to correct the minor informalities and the objection to the claim has been withdrawn.
The applicant amended independent claim 1 to incorporate features of canceled claim 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

The present application 17/003,496 and Patent No. 10,789,764 have the same inventive entity.  The assignee for the application and the Patent is Live CGI, Inc..

D1.	Claims 1-5 and 7-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of Patent No. 10,789,764 in view of Curry (2010/0026809) and Tamir (2018/0220125). Although the conflicting claims are not identical, they are not patentably distinct from each other as can be seen in the following tables.  Table 1 shows the correspondence between the claims of current application to the related patent.  Table 2 is a sample example showing one of the claim comparisons for claim 1 of the two applications.

Table 1 Claim Correspondence
17/003,496
(instant application)
10,789,764
(related Patent)
1
1 + Curry
2 - 5
2 - 5
7 – 9 and 21
1
10
1 + 9
11
1 + 10
12 - 13
11
14
12
15
13
16
1 + Curry + Tamir
17
 1 + 9 + 10 + Curry + Tamir
18
1 + Curry + Tamir
19
1 + Curry + Tamir
20
1 + 2 + Curry


Table 2.  Sample example showing one of the claim comparisons

Claim 1 of 
Instant Application
(17/003,496)
Claim 1 of 
Related Patent
(10,789,764)
1
A process for generating a viewing experience, comprising:
A process for generating a viewing experience, comprising steps of:
2
determining, in real-time, location data and movement data of both a participant and an object within an event area;
determining location data and movement data of (a) an object and (b) a participant within an event area; 
3

determining a live three-dimensional model of the event area, the participant and the object based upon the location data and the movement data;
4
receiving, from a spectator, a viewpoint defining an origin and a direction of the viewing experience relative to the three-dimensional model, the viewpoint being any origin and any direction;
determining, for a spectator, any viewpoint relative to the three-dimensional model, the viewpoint defining an origin and a direction of the viewing experience and a virtual camera defining a virtual origin, relative to the three-dimensional model, and a virtual direction of the viewing experience based on viewing directives received from the spectator; 
5

generating the viewing experience for the viewpoint from the three-dimensional model;
6
receiving a primary image from at least one of a plurality of cameras positioned at the event area;
receiving primary images from a plurality of cameras positioned at the event area;
7
mapping a portion of the primary image to the three-dimensional model;
mapping at least one of the primary images to the three-dimensional model;
8

generating at least one virtual image of the object and/or the participant from the three-dimensional model and based upon the viewpoint or the virtual camera;
9

sending one or both of (i) the three-dimensional model and (ii) at least a portion of the at least one virtual image to a viewing device configured to provide the viewing experience;
10
determining when an obstruction is located between the viewpoint and one of the object and the participant; and
determining when an obstruction is located between (i) one of the viewpoint and the virtual camera and (ii) one of the object and the participant; and
11

adding at least a portion of the virtual image, corresponding to a location of the obstruction, to the viewing experience to 
at least partially remove the obstruction from the viewing experience 
with the same viewpoint.
12
generating the viewing experience from the three-dimensional 3D model for the viewpoint and with 
at least part of the obstruction removed from the viewing experience.
(3) + (11)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Curry (2010/0026809) in view of Rubinstein et al. (2017/0359523).

Regarding claim 1, Curry teaches that a process for generating a viewing experience (e.g., Camera selection and viewpoint are selected in accordance with position information for balls, game equipment, and players during a game or sporting event. Curry: [0010] L.1-3. The ninth implementation described earlier uses a sufficient number of cameras so that a 3D environment of vantage points of the game are available in real-time. Curry: [0122] L.1-3), comprising steps of: 
determining, in real-time, location data and movement data (e.g., The present invention relates to determining the position and other related data of a ball, playing equipment, and/or players in a game of play or sporting event; Curry: [0003] L.1-3) of a participant (e.g., The players' location at a given time or the real-time position information of the players is determined.  Position sensors, such as transceivers and/or accelerometers, are used to provide position information and related data about players in a game. Curry: [0057] L.1-5) and an object within an even area (e.g., The ball's location at a given time or the real-time position information of the ball is determined.  The ball in a game is constructed so that a position sensor such as a transceiver and/or accelerometer can fit into the ball itself (see FIGS. 1 through 3). Curry: [0050] L.1-5. Additionally, one embodiment (viewing mode) uses a 3D model of the gaming or event arena to position cameras (stationary and Pan-Tilt-Zoom) for optimal coverage.  The position information from the players and ball is then used to determine the 3D location from where the game should be viewed. Curry: [0010] L.21-26);  
generating, in real-time, a three-dimensional model of the event area (e.g., The position as well as other related data of the ball and/or associated players in a game can be determined in real-time.  Curry: [0010] L.17-18. The embodiments disclosed herein provide improvements to coverage of games and sporting events.  The invention described herein is also applicable to gaming practices, filming movies, or other live events that wish to be captured with sophisticated comprehensive coverage.  Curry: [0047] L.1-5.  The 3D model of the event created in software along with the 3D model of the ball and the CG avatar models of the players then interact together like a CG video game.  The ball and player movements, however, are the same as what is occurring in the live event. Curry: [0128] L.9-13), the participant, and the object based, at least in part, upon the location data and the movement data (e.g., The position of the ball and/or the players in a game of play can also be of use for rules enforcement and to officiating.  Indirectly, new camera shots and angles can help officials when reviewing plays, such as in the NFL Instant Replay reviews.  Curry: [0048] L.1-5. In addition, infrared video-based tracking systems may be used in conjunction with the aforementioned positioning methods for better player and ball position tracking. Curry: [0010] L.9-12. The ball's location at a given time or the real-time position information of the ball is determined. Curry: [0050] L.1-2.  The space taken up by the sensor is small and the sensor is designed so that it will not alter the ball's movement.  Curry: [0052] L.7-9. The players' location at a given time or the real-time position information of the players is determined. Curry: [0057] L.1-2. The position sensor should also be small enough so that it does not inhibit or impinge on player movement and action during a game.  Curry: [0060] L.9-11. Sports broadcasting postproduction includes sound dialogue, voiceovers, sound effects, combining sound with music tracks, and other sound editing of the audio signal.  Many of these effects can be incorporated into the live event based on position information of the ball and players. Curry: [0099]); 
receiving, for a spectator (e.g., the viewer; Curry: [0161] L.2), a viewpoint defining an origin and a direction of the viewing experience relative to the three-dimensional model (e.g., The 360 degree circles of cameras can be constructed using different numbers of cameras on different degrees of separation on a constant radius from the focus point.  The different cameras are positioned to view the event from different locations around the event and thus have different respective fields of view coverage, also referred to as field of view.  Curry: [0139] L.1-7. The cameras are arranged radially around the event in the X-Y plane typically in elliptical, circular or contoured shapes.  The focal point is what the camera is recording and focusing on, the radius is the line of sight from the camera to the focal point.  For panning shots, many of the cameras are designed to focus on the same focal point and are spaced around the focus point in different shapes arranged radially around the focus point.  The cameras are then arranged at radial positions around the focus point in that the camera array forms circular, elliptical, and other contoured shapes.  The cameras can vary somewhat in their Z-axis orientation, such that they do not lie perfectly in the same X-Y plane, but close to it and substantially in the same plane. Curry: [0140]. FIG. 19A shows how a viewer vantage point 1906 can slide sideways back and forth and capture an infinite range of images within the larger image created by a first image 1902 and a second image 1904.  FIG. 19B shows how a viewer vantage point 1910 can slide up and down and capture an infinite range of images within the larger image created by a first image 1908 and a second image 1912.  Likewise, the viewer vantage point can slide up and down within a larger panorama created by two panoramas placed on top of one another, for instance panorama 1812 placed on top of panorama 1832.  It is noted that when the vantage point slides to the end of one side of the panorama in 1812 it loops back to the other side.  Therefore, the pan can occur in a circle and go around and around. Curry: [0162] L.25-38 and Fig. 19A. FIG. 19B shows how the viewer vantage point 1910 can trace up-and-down between the first image 1908 and the second image 1912.  Using the concepts illustrated in FIGS. 19A and 19B, one can see how in 19C the viewer vantage point 1922 can trace anywhere in the larger image composed.  The larger image is constructed from 1914, 1916, 1918, and 1920.  From the illustrations in FIGS. 19A, 19B, and 19C one can see then how the viewer vantage point can trace side-to-side and up-and-down around the larger image created from the two rows of panoramas 1812 and 1832.  It is noted that image correlation methods are used to properly align the panoramic images side by side and on top of one another inside software. Curry: [0163] L.12-24 and Figs. 19A-19C.  The focal point is taken as origin and the line of sight is taken as the direction between the vantage point and the focal point, for example, Fig. 14), the viewpoint being any origin and any direction (e.g., Panoramic 360-degree images can also be constructed from a single viewpoint.  In this way, the viewer vantage point is able to view 360-degrees of vision from a certain 3D location in the event from a certain viewpoint.  Such viewpoints are optionally used, since much of the 360-degree imagery will not be viewing what is going on in the gaming event itself.  …  Panoramic camera arrays or panoramic view cameras can be incorporated into football helmets, so that the viewer can track around in 360 degrees of vision perspective of what a player is able to see. Curry: [0161].  In FIG. 13 the three interpolated points between cameras 1306 and 1308 are shown in 1338, 1340, and 1342.  Those same three interpolated points are shown in FIG. 14 in 1400 in Interpolation View 1 as viewpoints 1408, 1410, and 1412.  Interpolation View 1 (1400) shows the interpolated viewpoints 1408, 1410, and 1412 as they are constructed upon completion of the intermittent interpolated perspective images. Curry: [0147] L.6-13);
determining when an obstruction is located between the viewpoint and one of the object and the participant (see 1_1 below); 
receiving a primary image from at least one of a plurality of cameras positioned at the event area (e.g.,  FIG. 10 shows camera placement in a basketball arena in accordance with the disclosure. Curry: [0022].  FIG. 10 shows a basketball court and stadium 1000 and the video cameras 1002 associated with the system described herein. The video cameras 1002 are represented by circles. Once more, a large circle is used to spot shadow a zoomed-in look at one of the video cameras 1002. FIG. 11 shows another view of a football field and stadium 1100 and the video cameras 1102 associated with the system described by the disclosure. The video cameras 1102 are represented by circles. Once more, a large circle is used to spot shadow a zoomed-in look at one of the video cameras 1102. Curry: [0141] L.27-36. The camera arrays shown in FIGS. 8 through 11 are able to construct up to 360-degree circles or ellipses that then allow the 2D viewer vantage point to rotate around the 360-degree range. Although the camera arrays shown in FIGS. 9 through 11 show complete or seamless camera arrays surrounding the playing field, incomplete or non-seamless arrays of cameras positioned at non-uniform positions can also be used. That is, each camera will provide its own respective field of view, and cameras may be arranged so these respective fields of view may be combined to provide a complete or seamless field of view, or the cameras may be arranged to provide independent respective fields of view. Curry: [0142] L.1-12. Elliptical camera arrays do not use a constant radius distance from the focus point to the different cameras. In elliptical camera arrays the 360-degree rotation will then change the depth perspective of the viewer vantage point slightly as the radial distance between the cameras and the focus point will vary. Some camera-focus-point radii will be longer than the others and some camera-focus-point radii will be shorter than others. Further discussion of elliptical camera arrays is continued later. In the perfect circle camera array, the 2D viewer vantage point is able to rotate sideways or in the X-Y lateral or radial direction anywhere in this 360-degree range as shown in FIG. 13. Curry: [0142] L.15-26. The images of the camera arrays are taken as the primary images which are combined to construct a panorama image.  FIG. 13A shows an X-Y-Z axis relative to a playing field 1300. FIG. 13B shows an X-Y cross-sectional view of a panoramic camera array 1302 as featured in FIGS. 8 through 11. The camera array 1302 features 16 cameras placed equidistant from one another on a perfect circle marked by the squares 1306, 1308, 1310, 1312, 1314, 1316, 1318, 1320, 1322, 1324, 1326, 1328, 1330, 1332, 1334, and 1336.  Curry: [0143] L.1-7.  Therefore, panorama image is obtained from combining images of the plurality of cameras of the arena (Figs. 8-11) which correspond to the images of multiple camera lenses of  the multiview mirror pyramid panoramic cameras.  FIG. 18 shows how such images are combined together, and in the case of this example nine images are used to construct a panorama. 1800 is a panoramic view camera, where all of the camera lenses, or one lens and mirror pyramid, capture images from the center of the circle. The panorama of images captured by the camera 1800 is shown in FIG. 18 in 1802 (image 1), 1804 (image 2), 1806 (image 3), 1808 (image 4), and 1810 (image 9).  Curry: [0162] L.7-14); 
mapping a portion of the primary image to the three-dimensional model (e.g., The following describes an optional method that helps to figure out how to place cameras around the event. One way to determine how to position the plurality of cameras starts by developing a 3D model of the landscape of the arena or stadium at the event location. This 3D model is then used by software to determine where and how to place the different cameras.  Curry: [0124] L.1-7. In the panoramic camera 1800, images 5 through 8 are on the other side of the circle and thus cannot be seen. The 9 images are combined together in a computer and arranged one next to the other as shown in 1812 so as to create 1 large panorama. In 1812 each of the nine images is placed side by side so that the panorama is formed by image 1 (1814), image 2 (1816), image 3 (1818), image 4 (1820), image 5 (1822), image 6 (1824), image 7 (1826), image 8 (1828), and image 9 (1830). An infinite number of perspectives can then be formed by panning around this panorama of images and is shown in FIG. 19A. FIG. 19A shows how a viewer vantage point 1906 can slide sideways back and forth and capture an infinite range of images within the larger image created by a first image 1902 and a second image 1904. FIG. 19B shows how a viewer vantage point 1910 can slide up and down and capture an infinite range of images within the larger image created by a first image 1908 and a second image 1912. Likewise, the viewer vantage point can slide up and down within a larger panorama created by two panoramas placed on top of one another, for instance panorama 1812 placed on top of panorama 1832. It is noted that when the vantage point slides to the end of one side of the panorama in 1812 it loops back to the other side. Therefore, the pan can occur in a circle and go around and around. Curry: [0162] L.14-38.  Therefore, the view of vantage points 1906 and 1910 are obtained from the slide sideways (1902 (1814) and 1904 (1816)) and up & down (1910 (1812) and 1912 (1832)).  In the case of the arena, the view of vantage points are obtained from the primary images obtained from the cameras placed in the arena of Figs. 8-11 and the views are obtained from interpolation (similar to Fig. 13B and Fig. 14) of the primary images of adjacent cameras); and 
generating the viewing experience from the three-dimensional 3D model for the viewpoint (e.g., Placement of panoramic 360-degree cameras at certain locations around the event will allow the viewer vantage point to track into a shot from that perspective and then spin around giving them a view of the stadium's response to in game action. Curry: [0161] L.10-14. From the illustrations in FIGS. 19A, 19B, and 19C one can see then how the viewer vantage point can trace side-to-side and up-and-down around the larger image created from the two rows of panoramas 1812 and 1832. Curry: [0163] L.18-22.  In FIG. 13B image interpolation is shown in the circles between the square shapes that show the 16 cameras in 1306, 1308, 1310, 1312, 1314, 1316, 1318, 1320, 1322, 1324, 1326, 1328, 1330, 1332, 1334, and 1336.  The circles between the squares that represent the cameras 1306-1336 show the X-Y perspective and field of vision between the focus point and the interpolated images.  Not all of the interpolated images, pictured in the circles on the periphery of the camera array circle, are labeled for the sake of simplicity.  The image interpolation points between camera 1306 and 1308 are shown in 1338, 1340, and 1342.  The method for constructing the interpolated perspectives in 1338, 1340, and 1342 is described further below and shown in FIG. 14.  The image interpolation points between camera 1308 and 1310 are shown in 1344, 1346, and 1348.  The image interpolation points between camera 1310 and 1312 are shown in 1350, 1352, and 1354.  The image interpolation points between camera 1312 and 1314 are shown in 1356, 1358, and 1360.  Curry: [0145] L.1-18. A process for constructing the interpolated images from the vantage points illustrated in FIG. 13B, between cameras 1306 and 1308 is shown in FIG. 14.  In the first interpolation view (Interpolation View 1) 1400, cameras 1306 and 1308 correspond to cameras 1404 and 1406 respectively.  In FIG. 13 the three interpolated points between cameras 1306 and 1308 are shown in 1338, 1340, and 1342.  Those same three interpolated points are shown in FIG. 14 in 1400 in Interpolation View 1 as viewpoints 1408, 1410, and 1412.  Interpolation View 1 (1400) shows the interpolated viewpoints 1408, 1410, and 1412 as they are constructed upon completion of the intermittent interpolated perspective images.  In Interpolation View 2 (1414), ...  In Interpolation View 3 (1424), ...  In Interpolation View 4 (1436), ...  Thus, FIG. 14 illustrates how intermittent images can be created using interpolation and used to populate vantage points in between different cameras.  Curry: [0147] L.1-23 and Fig. 13B and Fig. 14.  It is obvious that the vantage point 1922 is interpolated from the images: Row 1 Image 1, Row 1 Image 2, Row 2 Image 1 and Row 2 Image 2) and with at least part of the obstruction removed from the viewing experience (see 1_2 below). 
While Curry does not explicitly teach, Rubinstein teaches:
(1_1). determining when an obstruction is located between the viewpoint and one of the object and the participant (e.g., The present disclosure relates to systems and methods for image capture. Namely, an image capture system may include a camera configured to capture images of a field of view, a display, and a controller. An initial image of the field of view from an initial camera pose may be captured. An obstruction may be determined to be observable in the field of view. Based on the obstruction, at least one desired camera pose may be determined. The at least one desired camera pose includes at least one desired position of the camera. A capture interface may be displayed, which may include instructions for moving the camera to the at least one desired camera pose. At least one further image of the field of view from the at least one desired camera pose may be captured. Captured images may be processed to remove the obstruction from a background image.  Rubinstein: Abstract.  It is obvious that an obstruction may be determined to be observable in the field of view of the camera of Curry.  Therefore, an obstruction is determined between the camera and the game event – players (participants) and/or object (basketball, football, etc.));
(1_2). at least part of the obstruction removed from the viewing experience (e.g., In an example embodiment, the operations may include causing the camera 110 to capture an initial image of the field of view from an initial camera pose. Additionally or alternatively a plurality of initial images may be captured from various camera poses, which may provide an indication that one or more obstructions are present with the field of view. That is, a natural motion of a hand-held camera (or smartphone) may provide sufficient movement so as to determine that an obstruction is present in the field of view.  Rubinstein: [0034]. As such, the operations may include determining that an obstruction is observable in the field of view. In one embodiment, a user of the system 100 may affirmatively select an “obstruction removal” mode (e.g., via a button or dial). In other embodiments, the system 100 may automatically detect the presence of obstructions and carry out other operations described herein.  Rubinstein: [0035].  Therefore, when obstruction is detected between the camera and the event, it will be removed when “obstruction removal” mode is selected).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rubinstein into the teaching of Curry so that images can be provided without occluding or reflecting elements that might otherwise be captured via conventional image capture systems (Rubinstein: [0003]).

Regarding claim 5, the combined teaching of Curry and Rubinstein teaches the process of claim 1, the step of determining the location data and the movement data of the participant further comprising determining, one or more of head movement, hand movement, and posture (e.g., FIG. 4 shows small position sensors (such as transceivers) 400 that are designed to fit onto, clip onto, be embedded into, or placed under the various depicted items: football jersey 406, football pants 408, shoes 410, socks 412, sweat band or arm band 414.  Football pants 408 include knee and thigh pads and a girdle with the associated hip pads and tail bone pad.  Curry: [0057] L.10-18.  FIG. 5 shows other sporting equipment, apparel/clothing, socks, and shoes used by football players.  This figure shows how small position sensors (such as transceivers) 500 can fit onto, clip onto, be embedded into, or put under the various items: football helmet 506, shoulder pads 508, and elbow pads 510.  …  This figure shows how small position sensors (such as transceivers) 700 can fit onto, clip onto, be embedded into, or put under the various items: basketball jersey 706, basketball shorts 708, shoes 710, socks 712, sweat band or arm band 714, and head bands 716.  Also, small audio transducers such as microphones 704 and small video cameras 702 can be incorporated into the previously mentioned items.  Curry: [0058]. If more than one position information sensor is attached on a single player, a better estimation of their 3-dimensional body position can be interpreted by the system outside the game of play.  That is, the system can have more position information of that player, in the form of data concerning direction of movement, speed of movement, including lateral, rotational, and vertical data.  The more sensors that are used, the better the 3-dimensional interpretation of the player will be. Curry: [0063] L.1-9.  In a similar way then one embodiment (viewing mode) uses the position sensors to capture movements of the players.  Then in software 3D CG avatars are fitted to the skeletal stick figures created by the multiple sensors. Curry: [0063] L.36-40.  Sensors (transceivers) on the sporting equipment, apparel, clothing of game players track the position of head, arm (hand) and posture of game players).

Regarding claim 7, the combined teaching of Curry and Rubinstein teaches the process of claim 1, the viewpoint corresponding to a virtual camera (e.g., Fig. 14 – each view shows the viewer vantage point (virtual camera) and the focus point.  Each camera is positioned so that it is focusing on and observing a focus point 1304.  The shape in 1304 is the focus point of the camera array.  As mentioned before, this focal point 1304 will depend and vary based on how the position data of the players and ball changes.  The position data is input to the software which then determines where to look or change the focus points of the camera array.  Each camera then adjusts accordingly to maintain a constant camera-focus-point radius. Curry: [0143] L.9-17 and Fig. 13B), relative positioned to the three-dimensional model (e.g., FIG. 13A shows an X-Y-Z axis relative to a playing field 1300.  FIG. 13B shows an X-Y cross-sectional view of a panoramic camera array 1302 as featured in FIGS. 8 through 11. Curry: [0143] L.1-4.  The three-dimensional models includes the football field and stadium, a soccer field and stadium, a basketball court and stadium as shown in Figs. 8-11 of Curry), the virtual camera being controlled by (e.g., FIG. 14 illustrates how intermittent images can be created using interpolation and used to populate vantage points in between different cameras. Curry: [0147] L.21-23. It can be seen from Fig. 14, the circles 1408, 1410 and `412 are interpolated viewpoints (viewer vantage points) that are positions of virtual camera.  The line joining the focus point 1402 and each of the circles are line of sight (or direction) of the vantage point (virtual camera) with the focus point 1402.  Curry: Fig. 14 – 1400 Interpolation View 1) to generate the viewing experience (e.g., Fig. 14 – the lines of sight of the circles with the focus points shows the direction of viewer vantage point.  A process for constructing the interpolated images from the vantage points illustrated in FIG. 13B, between cameras 1306 and 1308 is shown in FIG. 14.  In the first interpolation view (Interpolation View 1) 1400, cameras 1306 and 1308 correspond to cameras 1404 and 1406 respectively.  In FIG. 13 the three interpolated points between cameras 1306 and 1308 are shown in 1338, 1340, and 1342.  Those same three interpolated points are shown in FIG. 14 in 1400 in Interpolation View 1 as viewpoints 1408, 1410, and 1412.  Interpolation View 1 (1400) shows the interpolated viewpoints 1408, 1410, and 1412 as they are constructed upon completion of the intermittent interpolated perspective images.  In Interpolation View 2 (1414), the first interpolation image 1422 is created using the image from camera 1418 and the image from camera 1420.  In Interpolation View 3 (1424), a second interpolation image 1434 is constructed using the image from a first interpolation image 1432 and an image from a second camera 1430.  In Interpolation View 4 (1436), a third interpolation image 1448 is constructed using an image from a first camera 1440 and a first interpolation image 1446.  Thus, FIG. 14 illustrates how intermittent images can be created using interpolation and used to populate vantage points in between different cameras. Curry: [0147] L.1-23). 

Regarding claim 8, the combined teaching of Curry and Rubinstein teaches the process of claim 1, further comprising: 
generating at least one image (e.g., At block 1216, the desired outputs are identified inside the software.  Based on the player and ball position information, the desired camera, shot type, and camera angle is identified inside software.  This then identifies to the system the 2D viewer vantage point desired or the 3D location where the live video feed (video signal) should be shot from in the 3D event arena. Curry: [0126] L.17-23.  From the illustrations in FIGS. 19A, 19B, and 19C one can see then how the viewer vantage point can trace side-to-side and up-and-down around the larger image created from the two rows of panoramas 1812 and 1832. Curry: [0163] L.18-22) of the three-dimensional model (e.g., at block 1204, the cameras are installed around the event using the 3D model as described in the previous paragraph.  In the second step (1206), the players and the ball are located relative to the event playing field using the sensor and positioning system techniques described earlier. Curry: [0126] L.1-5. The three-dimensional models includes the football field and stadium, a soccer field and stadium, a basketball court and stadium as shown in Figs. 8-11 of Curry) including one of the object and the participant (e.g., At block 1212, the player location data is then processed by the software, and the software creates 3D models of the players and the ball.  The ball is constructed using at least three position data points and the player position information is fitted with 3D model avatars as described before. Curry: [0126] L.9-14) based upon the viewpoint (e.g., the 2D viewer vantage point desired or the 3D location where the live video feed (video signal) should be shot from in the 3D event arena. Curry: [0126] L.21-23); and 
sending the at least one image (e.g., At block 1216, the desired outputs are identified inside the software.  Based on the player and ball position information, the desired camera, shot type, and camera angle is identified inside software.  This then identifies to the system the 2D viewer vantage point desired or the 3D location where the live video feed (video signal) should be shot from in the 3D event arena. Curry: [0126] L.17-23.  From the illustrations in FIGS. 19A, 19B, and 19C one can see then how the viewer vantage point can trace side-to-side and up-and-down around the larger image created from the two rows of panoramas 1812 and 1832. Curry: [0163] L.18-22) to a viewing device configured to provide the viewing experience to the spectator (e.g., Block 1220 shows that once the viewer vantage point is displayed to the viewer, the system then proceeds back to block 1208 where the software begins then to decide the next viewer vantage point to show the viewer.  In a literal sense the software will be constructing a series of 2D images or viewer vantage point images that when viewed one after the other comprise the actual viewer vantage point or camera output and video signal.  Curry: [0127] L.1-8). 

Regarding claim 9, the combined teaching of Curry and Rubinstein teaches the process of claim 1, generating the viewing experience comprising sending at least a portion of the three-dimensional model (e.g., at block 1204, the cameras are installed around the event using the 3D model as described in the previous paragraph.  In the second step (1206), the players and the ball are located relative to the event playing field using the sensor and positioning system techniques described earlier. Curry: [0126] L.1-5. The three-dimensional models includes the football field and stadium, a soccer field and stadium, a basketball court and stadium as shown in Figs. 8-11 of Curry) to a viewing device configured to provide the viewing experience (e.g., Block 1220 shows that once the viewer vantage point is displayed to the viewer, the system then proceeds back to block 1208 where the software begins then to decide the next viewer vantage point to show the viewer.  In a literal sense the software will be constructing a series of 2D images or viewer vantage point images that when viewed one after the other comprise the actual viewer vantage point or camera output and video signal.  Curry: [0127] L.1-8).

Regarding claim 10, the combined teaching of Curry and Rubinstein teaches the process of claim 1, further comprising:
receiving a primary image from a camera positioned at the event area (e.g., FIG. 18 shows how a panoramic view camera operates by combining images from one location in accordance with the disclosure.  Curry: [0031]. FIG. 18 shows how such images are combined together, and in the case of this example nine images are used to construct a panorama.  1800 is a panoramic view camera, where all of the camera lenses, or one lens and mirror pyramid, capture images from the center of the circle.  The panorama of images captured by the camera 1800 is shown in FIG. 18 in 1802 (image 1), 1804 (image 2), 1806 (image 3), 1808 (image 4), and 1810 (image 9).  Curry: [0162] L.7-14.  Each image corresponds to the image obtained from the camera positioned at the circle positions in Figs. 8-11.  Each camera position is therefore a three-dimensional position);
determining, within the three-dimensional model and around each of the participant and the object, a virtual grid having a plurality of cells (e.g., FIG. 19A shows how a viewer vantage point 1906 can slide sideways back and forth and capture an infinite range of images within the larger image created by a first image 1902 and a second image 1904.  FIG. 19B shows how a viewer vantage point 1910 can slide up and down and capture an infinite range of images within the larger image created by a first image 1908 and a second image 1912. Curry: [0162] L.25-31. Using the concepts illustrated in FIGS. 19A and 19B, one can see how in 19C the viewer vantage point 1922 can trace anywhere in the larger image composed.  The larger image is constructed from 1914, 1916, 1918, and 1920.  From the illustrations in FIGS. 19A, 19B, and 19C one can see then how the viewer vantage point can trace side-to-side and up-and-down around the larger image created from the two rows of panoramas 1812 and 1832. Curry: [0163] L.14-22.  Fig. 19C is obtaining the vantage point with four images focusing on the focus point 1304 (Fig. 13B) or 1402, 1416, 1426 and 1438 (Fig. 14), the figure shows a grid with 4 cells identified as Row 1 image 1, Row 1 image 2, Row 2 image 1 and Row 2 image 2.  As each camera positions are three-dimensional, the two camera positions defines a three-dimensional grid with which the virtual camera position is calculated.  This three-dimensional grid is a virtual grid); and 
mapping a portion of the primary image identified by one or more cell of the virtual grid to the three-dimensional model (e.g., From the illustrations in FIGS. 19A, 19B, and 19C one can see then how the viewer vantage point can trace side-to-side and up-and-down around the larger image created from the two rows of panoramas 1812 and 1832. It is noted that image correlation methods are used to properly align the panoramic images side by side and on top of one another inside software. Curry: [0163] L.18-22. Fig. 19C shows a virtual grid with four quadrant, each quadrant is an image from a camera of the two rows of panorama 1812 and 1832. The images are taken of the focus point by the panoramic camera arrays, such as focus point 1304 will depend and vary based on how the position data of the players and ball changes.  As each camera positions are three-dimensional, the two camera positions defines a three-dimensional grid with which the virtual camera position is calculated.  This three-dimensional grid is a virtual grid).

Regarding claim 11, the combined teaching of Curry and Rubinstein teaches the process of claim 1[[3]], further comprising:
receiving a primary image from a camera positioned at the event area (e.g., FIG. 18 shows how a panoramic view camera operates by combining images from one location in accordance with the disclosure.  Curry: [0031]. FIG. 18 shows how such images are combined together, and in the case of this example nine images are used to construct a panorama.  1800 is a panoramic view camera, where all of the camera lenses, or one lens and mirror pyramid, capture images from the center of the circle.  The panorama of images captured by the camera 1800 is shown in FIG. 18 in 1802 (image 1), 1804 (image 2), 1806 (image 3), 1808 (image 4), and 1810 (image 9).  Curry: [0162] L.7-14.  Each image corresponds to the image obtained from the camera positioned at the circle positions in Figs. 8-11.  Each camera position is therefore a three-dimensional position);
mapping at least a portion of the primary image identified by a section of a secondary virtual grid positioned between the viewpoint and the object or the participant (e.g., It can be seen from Fig. 19C that each quadrant (cell) corresponds to a primary image taken by the cameras marked by the square shapes on the focus point.  As each camera positions are three-dimensional, the two camera positions defines a three-dimensional grid with which the virtual camera position is calculated.  This three-dimensional grid is a virtual grid), wherein the secondary virtual grid corresponds to the object or the participant (e.g., From the illustrations in FIGS. 19A, 19B, and 19C one can see then how the viewer vantage point can trace side-to-side and up-and-down around the larger image created from the two rows of panoramas 1812 and 1832.  Curry: [0163] L.18-22.  The four images (cameras) virtual form a grid to identify a viewer’s vantage point (viewpoint).  From Fig. 14, the interpolated view 1 is obtained for vantage points 1408, 1410 and 1412 with focus point 1402. The focus point 1402 will depend and vary based on how the position data of the players and ball changes. Curry: [0143] L.11-13. The four images (cameras) form a grid between the vantage point (viewpoint) and focus point (players or ball)).

Regarding claim 12, the combined teaching of Curry and Rubinstein teaches the process of claim 1, further comprising generating, within the three-dimensional model, one or both of visual special effects and audible special effects (e.g., Position information can also be used to incorporate post-production sound editing of the audio signal (or audio information) into the live event. The system described herein can have built in audio-editing functions that edit and change the audio signal as the position information changes. Curry: [0118] L.9-16. During post production the video signal of the event can be embellished and augmented using visual effects, sound effects and music. Curry: [0207] L.5-7), based upon an occurrence of interest detected within the event area (e.g., In addition to background music, conditional scenarios can also be used to set up sound effects and other sounds that are overlaid on the audio feed of the viewed event.  For instance, collisions or "big hits" in American football can be identified by the system by capturing the velocity of the player that has the ball and the velocity of the nearest defender.  This information can then be used to predict when the two fast moving players will collide in the game.  The audio signal can then feature a big "woosh" or "thud" noise to accent the "big hit" in the game. Curry: [0119] L.1-10).

Regarding claim 13, the combined teaching of Curry and Rubinstein teaches the process of claim 12, the occurrence of interest (e.g., In addition to background music, conditional scenarios can also be used to set up sound effects and other sounds that are overlaid on the audio feed of the viewed event.  For instance, collisions or "big hits" in American football can be identified by the system by capturing the velocity of the player that has the ball and the velocity of the nearest defender.  This information can then be used to predict when the two fast moving players will collide in the game.  The audio signal can then feature a big "woosh" or "thud" noise to accent the "big hit" in the game. Curry: [0119] L.1-10), corresponding one or both of (a) the location data and the movement data of the object (e.g., Many of the post production techniques currently used for re-shown sporting events can be built into the live game using the position information of the ball and players along with the camera technology described herein. Curry: [0207] L.7-11) and (b) the location data and the movement data of the participant (e.g., Many of the post production techniques currently used for re-shown sporting events can be built into the live game using the position information of the ball and players along with the camera technology described herein. Curry: [0207] L.7-11).

Regarding claim 14, the combined teaching of Curry and Rubinstein teaches the process of claim 1, further comprising: 
receiving sound feeds (e.g., Audio feeds or audio signals are captured from microphones positioned around the event. Curry: [0118] L.7-8) from a plurality of microphones positioned at the event area (e.g., An audio transducer such as a microphone is attached on top of, embedded into, or placed under equipment, apparel/clothing, socks, or shoes used by players (see FIGS. 4 through 7 for examples of attachment).  Curry: [0077] L.1-4. Crowd microphones and ambience/atmosphere microphones record crowd and atmosphere noises of an ongoing event.  Referee audio, player audio and coach audio are recorded from a wireless microphone.  Sound effects are recorded from mono and stereo "field of play" microphones.  Camera microphones and handheld camera microphones use stereo shotgun (or shotgun) microphones.  Curry: [0094]); 
mapping the sound feeds to the three-dimensional model (e.g., Traditional viewing automates the present methods of covering sporting events.  Television Sports Production Fourth Edition written by Jim Owens discusses and shows many of the current ways in which sports are covered.  Camera arrangements for different sporting events are shown on pages 197-221.  Also, microphone placement diagrams are shown on pages 223-231.  One mode simply uses traditional microphone placement arrangements to automate the present way in which sporting events are recorded.  In this way pages 226-227 show the types of microphones and microphone arrangements that this system is able to use to cover the sport basketball.  This diagram is complimentary to FIG. 10, in that microphones can also be placed around the event at the same or different location from where a camera is positioned.  Pages 228-229 show the types of microphone and microphone arrangements that this system is able to use to cover the sport soccer.  This diagram is complimentary to FIG. 9.  Microphone diagrams for other sporting events are shown in Television Sports Production Fourth Edition as well; likewise the invention described herein automates covering other sporting events that are not described here. Curry: [0115]. An alternative embodiment uses more complex microphone arrangements.  The more complex embodiment then has the microphones from the traditional microphone arrangements in addition to other microphones.  When this embodiment implements the Traditional Viewing Option, it selects from the microphones that are located in the traditional microphone placement diagrams as described herein and in Television Sports Production Fourth Edition.  Curry: [0116]); and 
generating the viewing experience to include sounds based upon the three-dimensional model (e.g., Position information of the ball and players in a game can be used to identify different conditional scenarios that occur at a given point in time in the game.  Previously, this position information's role in the selection of the viewer vantage point of the game was described, but this position information can also be applicable towards the selection of the audio feed as well.  Audio feeds or audio signals are captured from microphones positioned around the event.  Position information that identifies critical moments in the game could be used to in turn synchronize background music with those moments.  Position information can also be used to incorporate post-production sound editing of the audio signal (or audio information) into the live event.  The system described herein can have built in audio-editing functions that edit and change the audio signal as the position information changes.  For example, a critical fourth down opportunity for the Notre Dame Football team's offense could be identified by the system based on the time on the game clock and the down number.  This could then be used to synchronize backdrop music such as Dropkick Murphy's "I'm Shipping Up to Boston" song with the event.  Furthermore, different styles and sounds of music could be incorporated into the software entertainment package and could be used at different moments of the game to accent the viewer's and listener's experience with what they are seeing.  This would go hand in hand with making the sports viewing experience more and more like watching a movie or playing a video game. Curry: [0118]).

Regarding claim 21, the combined teaching of Curry and Rubinstein teaches the process of claim 1, the primary image being received from a camera not blocked by the obstruction (e.g., The first four implementations described above use event camera coverage that is similar to the way in which sporting events are filmed today.  The different cameras have different respective field of view coverage, also referred to as field of view. Curry: [0110] L.1-5. Cameras are placed at different places around the event so that the camera output and video signal can switch or cut between the different cameras.  Also, robotically controlled feedback cameras are able to change their pan, tilt, zoom, and focus functions based on control signal inputs (position information).  So, the ball and player position information enables the system to cut between cameras and track the game from the different cameras.  Curry: [0110] L.7-15.  The placed cameras are capturing images/videos that are taken as primary images with which views at point between two neighboring cameras are interpolated.  Since the director can select the images of cameras to be used, it is obvious that the images/videos of the selected cameras are not blocked by any obstruction).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Rubinstein as applied to claim 1 and further in view of Bonnier et al. (2017/0178298).

Regarding claim 2, the combined teaching of Curry and Rubinstein teaches the process of claim 1, the step of generating comprising implementing bokeh by blurring parts of the viewing experience that are less important to reduce latency of generating the viewing experience (see 2_1 below).
While the combined teaching of Curry and Rubinstein does not explicitly teach, Bonnier teaches: 
(2_1). implementing bokeh by blurring parts of the viewing experience that are less important to reduce latency of generating the viewing experience (e.g., Manipulating bokeh in an image, for example by a direct blurring or sharpening of different parts of the image, can change how the size and distance of objects in the image are perceived and how the image is interpreted by a viewer, separate to a viewer's ability to see the blurring and sharpening. Bonnier: [0003] L.7-12.  It is obvious that by blurring parts of the image, the image will be generated faster and hence reduce latency of generating the image). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bonnier into the combined teaching of Curry and Rubinstein so that viewer can focus on the interested portion of image and the processed image is efficiently generated by partially processing the image with less power and time as compared to processing the whole image.

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Rubinstein as applied to claim 1 and further in view of Aman et al. (6,567,116).

Regarding claim 3, the combined teaching of Curry and Rubinstein teaches the process of claim 1, further comprising enhancing the three-dimensional model using light-field data captured relative to the object and the participant (see 3_1 below).
While the combined teaching of Curry and Rubinstein does not explicitly teach, Aman teaches: 
(3_1): enhancing the three-dimensional model using light-field data captured relative to the object and the participant (e.g., To further illustrate the novelty of this point, FIGS. 3a, 3b and 4a have been created to dramatize the resultant effects of the addition of this tracking ink.  FIG. 3a shows a conventional camera system capturing ambient light and showing its corresponding field of view as scene 28 on monitor 27.  Note that in this view there is considerably more information that must be processed including the object such as player 10 and the background such as ice surface 2.  By adding reflective materials as previously discussed in the form of 3a, 4a, 7r, 7l and 9, FIG. 3b now shows a much reduced amount of information in scene 28.  Again, this is accomplished in real time without the requirements for additional computer processing by the application of energy filter 24f to tracking camera 24 which was specially chosen to pass a narrow band of frequency as emitted by energy source 23 as selected energy 23a.  Energy 23a radiates throughout the predefined area such as ice surface 2 and is reflected back as 3b, 4b, 7m and 9a.  Orientation marks 7r1 and 7l1, team indicia 7r2, player indicia 7l2 as well as reflective sticker 9 have been produced to include special markings which will be easily discernable to indicia/object tracking analysis unit 62.  The size of these markings will be matched to the target resolution of tracking cameras 24 in overhead assemblies 30c.  Hence, the lower the resolution vs.  field of view, the larger the marking will have to be to facilitate easy recognition.  The preferred embodiment also includes unfiltered filming cameras 25 that will capture all ambient frequencies of light, as depicted in FIG. 4a.  Aman: c.14 L.34-61. Note that player 10's pads 6 have been augmented to include right shoulder team patch 7r and left shoulder player patch 7l.  Also note that Puck 3 now includes reflective ink 3a and that stick 4 has been wrapped with a special reflective hockey tape 4a. Aman: c.12 L.14-19.  It is obvious that reflective materials can be conveniently applied to the ball and players for identification). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Aman into the combined teaching of Curry and Rubinstein so that reflective material can be applied conveniently to the players and ball for identification.
 
Regarding claim 4, Curry teaches the process claim 1, further comprising enhancing the three-dimensional model using light-field data captured relative to the viewpoint (see 4_1 below).
While the combined teaching of Curry and Rubinstein does not explicitly teach, Aman teaches: 
(4_1). enhancing the three-dimensional model using light-field data captured relative to the viewpoint (e.g., System 100 radiates selected energy 23a throughout the predefined area of tracking that is specifically chosen to reflect off said reflective materials used to mark said objects.  Reflected energy such as 7m, 9a and 4b is then received by tracking cameras 24 while all other ambient light is blocked by filter 24f. Aman: Abstract L.10-15.  Therefore, the light intensity is attenuated (controlled) with filter 24f. the Multiple Object Tracking System provides a novel apparatus and method for: 1--tracking multiple, fast moving, variably shaped objects such as humans in real time without the aid of operator intervention to either initially identify or conditionally re-identify the objects during the tracking period; 2--reducing the time required to process image data by first separately tracking a special indicia which has been attached to the object after which the indicia's location may then be used along with the vectors of direction, acceleration and velocity to efficiently extract the object from its background; 3--performing its recognition tasks independent of color distinctions within the objects; 4--performing its recognition tasks independent of either passive or active electronic tracking devices; 5--determining orientation information about the objects as a whole and potentially of their individual parts; 6--performing under various lighting and air moisture conditions which may not be optimal for recognition techniques based upon visible light; 7--easily constricting the field of tracking within the field of view; 8--creating and maintaining in real time a movement database accessible by either time and or object(s) identity; 9--outputting either all or some of the captured data either immediately within the ice arena of after the event to one or more remote computers over a communication network such as the Internet; and 10--providing information to remote computer systems over the Internet that may be used for controlled event replay as well as critical analysis. Aman: c.20 L.59-67 and c.21 L.1-26). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Aman into the combined teaching of Curry and Rubinstein so that the players and ball can be conveniently identified with the properties of the incident light.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Rubinstein as applied to claim 1 and further in view of Fahmie (2017/0173466).

Regarding claim 15, Curry teaches the process of claim 1, further comprising generating haptic feedback based at least in part upon one or more of (a) the virtual camera and the location data of the object and the participant, (b) an occurrence of interest detected within the event area and the visual and audio special effects (e.g., In addition to background music, conditional scenarios can also be used to set up sound effects and other sounds that are overlaid on the audio feed of the viewed event.  For instance, collisions or "big hits" in American football can be identified by the system by capturing the velocity of the player that has the ball and the velocity of the nearest defender.  This information can then be used to predict when the two fast moving players will collide in the game.  The audio signal can then feature a big "woosh" or "thud" noise to accent the "big hit" in the game. Curry: [0119] L.1-10. During post production the video signal of the event can be embellished and augmented using visual effects, sound effects and music. Curry: [0207] L.5-7), and (c) feedback from other spectators sharing the viewing experience (see 15_1 below). 
While the combined teaching of Curry and Rubinstein does not explicitly teach, Fahmie teaches:
(15_1): providing haptic feedback to the spectator (e.g., The mobile device may provide haptic feedback as part of the program plan (e.g., vibration means you were shot or your boat is sinking, to give simple illustrative examples). Fahmie: [0016] L.5-8) based at least in part upon one or more of (a) the virtual camera and the location data of the object and the participant, (b) an occurrence of interest detected within the event area and the visual and audio special effects (e.g., In addition to background music, conditional scenarios can also be used to set up sound effects and other sounds that are overlaid on the audio feed of the viewed event.  For instance, collisions or "big hits" in American football can be identified by the system by capturing the velocity of the player that has the ball and the velocity of the nearest defender.  This information can then be used to predict when the two fast moving players will collide in the game.  The audio signal can then feature a big "woosh" or "thud" noise to accent the "big hit" in the game. Curry: [0119] L.1-10. During post production the video signal of the event can be embellished and augmented using visual effects, sound effects and music. Curry: [0207] L.5-7), and (c) feedback from other spectators sharing the viewing experience.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fahmie into the combined teaching of Curry so that the viewer is provide with an alert with a haptic feedback of a scoring event of the game.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Tamir et al. (2018/0220125; TamirP: Provisional Application#: 62452694 filed on 1/31/2017, citations from TamirP are provided as support for Tamir).

Regarding claim 16, Curry teaches a system for generating a free-viewpoint experience for a spectator (e.g., The fourth system component is software that selects the output viewer vantage point given the position information inputs and the camera network feedback inputs. Curry: [0125] L.12-15), comprising:
a plurality of cameras positioned at an event area to capture primary images of an event in the event area (e.g., The camera array 1302 features 16 cameras placed equidistant from one another on a perfect circle marked by the squares 1306, 1308, 1310, 1312, 1314, 1316, 1318, 1320, 1322, 1324, 1326, 1328, 1330, 1332, 1334, and 1336.  Thus, the cameras are arranged radially around the focus point.  Each camera is positioned so that it is focusing on and observing a focus point 1304.  Curry: [0143] L.4-10 and Fig. 13B. In FIG. 13B image interpolation is shown in the circles between the square shapes that show the 16 cameras in 1306, 1308, 1310, 1312, 1314, 1316, 1318, 1320, 1322, 1324, 1326, 1328, 1330, 1332, 1334, and 1336.  Curry: [0145] L.1-4. The images of the 16 cameras are taken as primary images);
at least one first location unit attached to an object of the event (e.g., The ball's location at a given time or the real-time position information of the ball is determined.  The ball in a game is constructed so that a position sensor such as a transceiver and/or accelerometer can fit into the ball itself (see FIGS. 1 through 3). Curry: [0050] L.1-5. The position sensors should not affect the way the ball will interact in a game of play.  Therefore, the power source is designed such that it is not heavy enough to affect the flight of the ball. Curry: [0051] L.24-27. The ball can be constructed so the position sensor can fit within the ball itself.  The position sensor is integrated into the rubber, bladder, and lining that make up the ball's outer surface (such as for a basketball, football or soccer ball).  The sensor is incorporated into the ball so that it will not affect the flight of the ball and so that it can withstand impact without being damaged.  The space taken up by the sensor is small and the sensor is designed so that it will not alter the ball's movement.  Also, more than one transceiver and/or accelerometer may be embedded within the ball. Curry: [0052] L.1-10);
at least one second location unit being attached to a participant of the event (e.g., The players' location at a given time or the real-time position information of the players is determined.  Position sensors, such as transceivers and/or accelerometers, are used to provide position information and related data about players in a game. Curry: [0057] L.1-5. The position sensors can be placed on the players in many different ways, so long as the position sensors (i.e., the transceiver, accelerometer, and associated equipment) can provide position information to the system, as described further below.  Equipment at the ongoing event includes a player(s), apparel/clothing, socks, shoes, and other equipment described in this section and in FIGS. 4-7. Curry: [0059] L.7-14)
tracking apparatus comprising a computer server configured to determine (e.g., Such position information may be obtained, for example, using devices such as a transceiver, a transponder, an accelerometer, and/or a RADAR positioning device installed within a game ball, gaming equipment, apparel worn by players, and the like.  Such devices can be fit or clipped onto, or embedded within, game equipment, apparel and clothing, and the like.  In addition, infrared video-based tracking systems may be used in conjunction with the aforementioned positioning methods for better player and ball position tracking.  Other positioning methods include digital signal processing (DSP) image processing techniques, LIDAR, and SONAR positioning techniques. Curry: [0010] L.3-15. In the case of a RADAR positioning system, a RADAR detectable element is used as the position sensor and incorporated into the ball.  For example, FIG. 1 shows a football 100 and what the football 100 would look like if part of it were cut out to reveal an embedded position sensor 102. Curry: [0050] L.8-13. See 18_1 below) location data and movement data of (a) the object based on the first location unit and (b) the participant based on the second location unit (e.g., The position of the ball and/or the players in a game of play can also be of use for rules enforcement and to officiating.  Indirectly, new camera shots and angles can help officials when reviewing plays, such as in the NFL Instant Replay reviews.  Curry: [0048] L.1-5. In addition, infrared video-based tracking systems may be used in conjunction with the aforementioned positioning methods for better player and ball position tracking. Curry: [0010] L.9-12. The space taken up by the sensor is small and the sensor is designed so that it will not alter the ball's movement.  Curry: [0052] L.7-9.  The position sensor should also be small enough so that it does not inhibit or impinge on player movement and action during a game.  Curry: [0060] L.9-11); and 
a server having a processor and memory storing machine readable instructions that when executed by the processor (see 16_1 below), control the processor to:
receive the primary images from the plurality of cameras (e.g., In FIG. 13B image interpolation is shown in the circles between the square shapes that show the 16 cameras in 1306, 1308, 1310, 1312, 1314, 1316, 1318, 1320, 1322, 1324, 1326, 1328, 1330, 1332, 1334, and 1336.  Curry: [0145] L.1-4. The images of the 16 cameras are taken as primary images);
generate, within the memory, a virtual three-dimensional model of the event area (e.g., The embodiments disclosed herein provide improvements to coverage of games and sporting events.  The invention described herein is also applicable to gaming practices, filming movies, or other live events that wish to be captured with sophisticated comprehensive coverage.  In addition, the invention described herein allows for events to be captured from many different perspectives even if there is not going to be a live viewing.   Curry: [0047] L.1-8), the participant and the object based, at least in part, upon the primary images, location data and the movement data of the participant and the location data and the movement data of the object (e.g., The position of the ball and/or the players in a game of play can also be of use for rules enforcement and to officiating.  Indirectly, new camera shots and angles can help officials when reviewing plays, such as in the NFL Instant Replay reviews.  Curry: [0048] L.1-5. In addition, infrared video-based tracking systems may be used in conjunction with the aforementioned positioning methods for better player and ball position tracking. Curry: [0010] L.9-12. The space taken up by the sensor is small and the sensor is designed so that it will not alter the ball's movement.  Curry: [0052] L.7-9.  The position sensor should also be small enough so that it does not inhibit or impinge on player movement and action during a game.  Curry: [0060] L.9-11); and
receive a viewpoint from the spectator (e.g., FIG. 19A shows how a viewer vantage point 1906 can slide sideways back and forth and capture an infinite range of images within the larger image created by a first image 1902 and a second image 1904.  FIG. 19B shows how a viewer vantage point 1910 can slide up and down and capture an infinite range of images within the larger image created by a first image 1908 and a second image 1912.  Likewise, the viewer vantage point can slide up and down within a larger panorama created by two panoramas placed on top of one another, for instance panorama 1812 placed on top of panorama 1832.  It is noted that when the vantage point slides to the end of one side of the panorama in 1812 it loops back to the other side.  Therefore, the pan can occur in a circle and go around and around. Curry: [0162] L.25-38 and Fig. 19A. FIG. 19B shows how the viewer vantage point 1910 can trace up-and-down between the first image 1908 and the second image 1912.  Using the concepts illustrated in FIGS. 19A and 19B, one can see how in 19C the viewer vantage point 1922 can trace anywhere in the larger image composed.  The larger image is constructed from 1914, 1916, 1918, and 1920.  From the illustrations in FIGS. 19A, 19B, and 19C one can see then how the viewer vantage point can trace side-to-side and up-and-down around the larger image created from the two rows of panoramas 1812 and 1832.  It is noted that image correlation methods are used to properly align the panoramic images side by side and on top of one another inside software. Curry: [0163] L.12-24 and Figs. 19A-19C.  The focal point is taken as origin and the line of sight is taken as the direction between the vantage point and the focal point, for example, Fig. 14);
generate the viewing experience from the three-dimensional model based upon the viewpoint (e.g., The 360 degree circles of cameras can be constructed using different numbers of cameras on different degrees of separation on a constant radius from the focus point.  The different cameras are positioned to view the event from different locations around the event and thus have different respective fields of view coverage, also referred to as field of view.  Curry: [0139] L.1-7. The cameras are arranged radially around the event in the X-Y plane typically in elliptical, circular or contoured shapes.  The focal point is what the camera is recording and focusing on, the radius is the line of sight from the camera to the focal point.  For panning shots, many of the cameras are designed to focus on the same focal point and are spaced around the focus point in different shapes arranged radially around the focus point.  The cameras are then arranged at radial positions around the focus point in that the camera array forms circular, elliptical, and other contoured shapes.  The cameras can vary somewhat in their Z-axis orientation, such that they do not lie perfectly in the same X-Y plane, but close to it and substantially in the same plane. Curry: [0140);
send the viewing experience to a viewing device of the spectator (e.g., At block 1216, the desired outputs are identified inside the software.  Based on the player and ball position information, the desired camera, shot type, and camera angle is identified inside software.  This then identifies to the system the 2D viewer vantage point desired or the 3D location where the live video feed (video signal) should be shot from in the 3D event arena. Curry: [0126] L.17-23.  From the illustrations in FIGS. 19A, 19B, and 19C one can see then how the viewer vantage point can trace side-to-side and up-and-down around the larger image created from the two rows of panoramas 1812 and 1832. Curry: [0163] L.18-22.  Block 1220 shows that once the viewer vantage point is displayed to the viewer, the system then proceeds back to block 1208 where the software begins then to decide the next viewer vantage point to show the viewer.  In a literal sense the software will be constructing a series of 2D images or viewer vantage point images that when viewed one after the other comprise the actual viewer vantage point or camera output and video signal.  Curry: [0127] L.1-8).
While Curry does not explicitly teach, Tamir teaches: 
(16_1): a server having a processor and memory storing machine readable instructions that, when executed by the processor (e.g., Certain embodiments disclosed herein also include a system for generating a free viewpoint video (FVV) based on images captured in a sports arena.  The system comprises: a processing circuitry; and a memory, the memory containing instructions.  Tamir: [0015] L.1-5.  In an embodiment, S470 may include uploading the FVV to one or more servers (e.g., one or more content hosting servers accessible over the Internet or other networks).  The uploaded FVV may be downloaded by users via user devices by accessing the data sources.  Tamir: [0062] L.8-12.  Therefore, when FVV is uploaded to the one or more servers, the server includes a processing circuitry, a memory and memory containing instructions. The application program may be uploaded to, and executed by, a machine comprising any suitable architecture.  Preferably, the machine is implemented on a computer platform having hardware such as one or more central processing units ("CPUs"), a memory, and input/output interfaces. The computer platform may also include an operating system and microinstruction code. The various processes and functions described herein may be either part of the microinstruction code or part of the application program, or any combination thereof, which may be executed by a CPU, whether or not such a computer or processor is explicitly shown. In addition, various other peripheral units may be connected to the computer platform such as an additional data storage unit and a printing unit. Tamir: [0081] L.15-26 (TamirP: [0045] L.6-14). During the live broadcast of the event, the director switches between different cameras on-the-fly (an action also known as "cutting").  Feeds from all of the cameras are recorded continuously on dedicated servers for replays.  After an interesting occurrence (e.g., scoring a goal), the director chooses the interesting cameras and directs the operators of the servers to replay the video from a different captured angle.  To achieve additional viewpoints, moveable cameras may be used.  Such moveable cameras require human operators and may be more expensive in terms of camera and maintenance costs.  To improve the replay experience, some existing solutions allow for a 360-degree replay experience.  The 360-degree replay provides a kind of "virtual flying" experience, where a viewer can see a play from every position around or in the pitch. Tamir: [0006] L.1-15 (TamirP: [004]));
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tamir into the teaching of Curry so that the server is directed to replay the video from different captured angle.

Regarding claim 17, the combined teaching of Curry and Tamir (TamirP) teaches the system of claim 16, further comprising machine readable instruction that, when executed by the processor of the server, control the processor to:
generate a virtual grid having a  plurality of cells formed around at least one of the participant and object (e.g., FIG. 19A shows how a viewer vantage point 1906 can slide sideways back and forth and capture an infinite range of images within the larger image created by a first image 1902 and a second image 1904.  FIG. 19B shows how a viewer vantage point 1910 can slide up and down and capture an infinite range of images within the larger image created by a first image 1908 and a second image 1912. Curry: [0162] L.25-31. Using the concepts illustrated in FIGS. 19A and 19B, one can see how in 19C the viewer vantage point 1922 can trace anywhere in the larger image composed.  The larger image is constructed from 1914, 1916, 1918, and 1920.  From the illustrations in FIGS. 19A, 19B, and 19C one can see then how the viewer vantage point can trace side-to-side and up-and-down around the larger image created from the two rows of panoramas 1812 and 1832. Curry: [0163] L.14-22.  Fig. 19C is obtaining the vantage point with four images focusing on the focus point 1304 (Fig. 13B) or 1402, 1416, 1426 and 1438 (Fig. 14), the figure shows a grid with 4 cells identified as Row 1 image 1, Row 1 image 2, Row 2 image 1 and Row 2 image 2);
map portions of the primary images to the three-dimensional model based on the cells of the virtual grid (e.g., From the illustrations in FIGS. 19A, 19B, and 19C one can see then how the viewer vantage point can trace side-to-side and up-and-down around the larger image created from the two rows of panoramas 1812 and 1832. It is noted that image correlation methods are used to properly align the panoramic images side by side and on top of one another inside software. Curry: [0163] L.18-22. Fig. 19C shows a virtual grid with four quadrant, each quadrant is an image from a camera of the two rows of panorama 1812 and 1832. The images are taken of the focus point by the panoramic camera arrays, such as focus point 1304 will depend and vary based on how the position data of the players and ball changes);
determine, based on the viewpoint, a virtual camera defining an origin (e.g., Fig. 14 – each view shows the viewer vantage point (virtual camera) and the focus point.  Each camera is positioned so that it is focusing on and observing a focus point 1304.  The shape in 1304 is the focus point of the camera array.  As mentioned before, this focal point 1304 will depend and vary based on how the position data of the players and ball changes.  The position data is input to the software which then determines where to look or change the focus points of the camera array.  Each camera then adjusts accordingly to maintain a constant camera-focus-point radius. Curry: [0143] L.9-17 and Fig. 13B) within the three-dimensional model (e.g., FIG. 13A shows an X-Y-Z axis relative to a playing field 1300.  FIG. 13B shows an X-Y cross-sectional view of a panoramic camera array 1302 as featured in FIGS. 8 through 11. Curry: [0143] L.1-4.  The three-dimensional models includes the football field and stadium, a soccer field and stadium, a basketball court and stadium as shown in Figs. 8-11 of Curry) and a direction of the virtual camera (e.g., Fig. 14 – the lines of sight of the circles with the focus points shows the direction of viewer vantage point.  A process for constructing the interpolated images from the vantage points illustrated in FIG. 13B, between cameras 1306 and 1308 is shown in FIG. 14.  In the first interpolation view (Interpolation View 1) 1400, cameras 1306 and 1308 correspond to cameras 1404 and 1406 respectively.  In FIG. 13 the three interpolated points between cameras 1306 and 1308 are shown in 1338, 1340, and 1342.  Those same three interpolated points are shown in FIG. 14 in 1400 in Interpolation View 1 as viewpoints 1408, 1410, and 1412.  Interpolation View 1 (1400) shows the interpolated viewpoints 1408, 1410, and 1412 as they are constructed upon completion of the intermittent interpolated perspective images.  In Interpolation View 2 (1414), the first interpolation image 1422 is created using the image from camera 1418 and the image from camera 1420.  In Interpolation View 3 (1424), a second interpolation image 1434 is constructed using the image from a first interpolation image 1432 and an image from a second camera 1430.  In Interpolation View 4 (1436), a third interpolation image 1448 is constructed using an image from a first camera 1440 and a first interpolation image 1446.  Thus, FIG. 14 illustrates how intermittent images can be created using interpolation and used to populate vantage points in between different cameras. Curry: [0147] L.1-23); and
generate, based upon the virtual camera (e.g., the 2D viewer vantage point desired or the 3D location where the live video feed (video signal) should be shot from in the 3D event arena. Curry: [0126] L.21-23), at least one virtual image (e.g., At block 1216, the desired outputs are identified inside the software.  Based on the player and ball position information, the desired camera, shot type, and camera angle is identified inside software.  This then identifies to the system the 2D viewer vantage point desired or the 3D location where the live video feed (video signal) should be shot from in the 3D event arena. Curry: [0126] L.17-23.  From the illustrations in FIGS. 19A, 19B, and 19C one can see then how the viewer vantage point can trace side-to-side and up-and-down around the larger image created from the two rows of panoramas 1812 and 1832. Curry: [0163] L.18-22) of the three-dimensional model to form the viewing experience (e.g., at block 1204, the cameras are installed around the event using the 3D model as described in the previous paragraph.  In the second step (1206), the players and the ball are located relative to the event playing field using the sensor and positioning system techniques described earlier. Curry: [0126] L.1-5. The three-dimensional models includes the football field and stadium, a soccer field and stadium, a basketball court and stadium as shown in Figs. 8-11 of Curry).

Regarding claim 18, the combined teaching of Curry and Tamir teaches the system of claim 17, the viewing experience further comprising at least part of the three-dimensional model (e.g., FIG. 13A shows an X-Y-Z axis relative to a playing field 1300.  FIG. 13B shows an X-Y cross-sectional view of a panoramic camera array 1302 as featured in FIGS. 8 through 11. Curry: [0143] L.1-4.  The three-dimensional models includes the football field and stadium, a soccer field and stadium, a basketball court and stadium as shown in Figs. 8-11 of Curry).

Regarding claim 19, the claim is similar in scope to claim 16 and it is rejected under similar rationale as claim 16.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Tamir as applied to claim 19 and further in view of Bonnier et al. (2017/0178298).

Regarding claim 20, the combined teaching of Curry and Tamir teaches the system of claim 19, wherein latency between the live event and presenting the viewing experience is reduced by blurring parts of the viewing experience that are less important (see 20_1 below).
While the combined teaching of Curry and Tamir does not explicitly teach, Bonnier teaches:
(20_1). latency between the live event and presenting the viewing experience is reduced by blurring parts of the viewing experience that are less important (e.g., Manipulating bokeh in an image, for example by a direct blurring or sharpening of different parts of the image, can change how the size and distance of objects in the image are perceived and how the image is interpreted by a viewer, separate to a viewer's ability to see the blurring and sharpening. Bonnier: [0003] L.7-12. The embodiments disclosed herein provide improvements to coverage of games and sporting events.  The invention described herein is also applicable to gaming practices, filming movies, or other live events that wish to be captured with sophisticated comprehensive coverage.  Curry: [0047] L.1-5. It is obvious that by blurring parts of the image, the image will be generated faster and hence reduce latency of generating the image for live events).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bonnier into the combined teaching of Curry and Tamir so that so that viewer can focus on the interested portion of image and the processed image is efficiently generated by partially processing the image with less power and time as compared to processing the whole image.

Response to Arguments
Applicant’s arguments filed on March 18, 2022 have been fully considered but they are not persuasive.
R1.	The applicant argued on p. 11 para. 1 (Claim 1) that “However, none of these references teach "generating, in real-time, a three-dimensional model of the event area, the participant, and the object based, at least in part, upon the location data and the movement data." The tracking data of Curry is not a three-dimensional model.”
The examiner disagreed respectfully.  Curry teaches that “This 3D environment can also be used to select from many different cameras around the event.  More camera angles can certainly assist officials in After Action Review and Instant Replay reviews.  More directly, the position of the ball and/or the players could be incorporated into the game ruling process.” (Curry: [0048] L.7-12).  Therefore, images of more camera angles are used for instant replay reviews in game ruling process with the position of the ball and/or the players.  Thus, images are generated of the three-dimensional model of the event area (the arena or stadium at the event location; Curry: [0124] L.4-5), the participant (players) and the object (ball) based upon the location (position) data and movement (ball tracking; Curry: [0049] and player movement; Curry: [0060] L.11) for instant replay reviews.
R2.	The applicant argued on p. 11 para. 3 (Claim 1) that “In this approach, Curry generates multiple models (a 3D model of the arena, an avatar for each player, and a 3D model of the ball) and then manipulates the models in software to generate a "video-game like view of the event." The video-game like view of Curry does not include live imagery of the event, since Curry does not map captured images to the 3D model.”
The examiner disagreed respectfully.  The cited paragraph of Curry: [0128] L.9-13 is used to illustrate the ball and player movements are tracked in the live event in 3D.
R3.	The applicant argued on p. 12 para. 2 lines 4-6 (Claim 1) that “Curry makes no disclosure of mapping the panoramic images to the 3D model of the first approach, and Curry does not map images to the software video-game of the second approach.” and p. 12 para. 3 lines 3-4 (Claim 6) that “As argued above, Curry uses the 3D model only to position the cameras at the arena. Curry does not map the images to the 3D model.”
The examiner disagreed respectfully.  Curry teaches “FIG. 10 shows a basketball court and stadium 1000 and the video cameras 1002 associated with the system described herein. The video cameras 1002 are represented by circles. Once more, a large circle is used to spot shadow a zoomed-in look at one of the video cameras 1002. FIG. 11 shows another view of a football field and stadium 1100 and the video cameras 1102 associated with the system described by the disclosure. The video cameras 1102 are represented by circles. Once more, a large circle is used to spot shadow a zoomed-in look at one of the video cameras 1102.” (Curry: [0141] L.27-36). Each camera is capturing a video stream of the live event at the arena or stadium.  The streams are combined to form a panorama image when the arena or stadium is circular in shape.  The situation of a circular arena or stadium is provided in Fig. 18 where each image corresponds to an image/video captured by a corresponding camera positioned in the circular arena (stadium).
R4.	The applicant argued on p. 13 para. 2 lines 1-13 (Claim 1) that “Claim 1 recites, in part: generating the viewing experience from the three-dimensional model for the viewpoint and with at least part of the obstruction removed from the viewing experience. Rubinstein is cited as teaching object removal from an image. However, Rubinstein proves only a specific type of object removal. As shown in FIG. 3B of Rubinstein, reproduced right, Rubinstein can only remove foreground objects that do not completely block the background, since Rubinstein uses parallax, requiring camera movement and capture of multiple images, such that background portions that are hidden by the foreground obstacle (e.g., bars) in one image are not hidden in a subsequent image. However, as given by the example of FIGs. 14A and 14B, of the Present Application, the obstructions 1302 is solid, and therefore the solution of Rubinstein would not work to remove the obstacle.”
The examiner disagreed respectfully.  The claim does not specify the kind of obstruction and the applicant was arguing features that are absent in the claim.
R5.	The applicant argued on p. 14 para. 1 lines 2-5 (Claim 7) that “Neither Curry nor Rubinstein makes any disclosure of the viewpoint corresponding to a virtual camera relative positioned to the three-dimensional model, the virtual camera being controlled by the spectator to generate the viewing experience.”
The examiner disagreed respectfully.  As shown in Fig. 8-11, the cameras are located according to the shape of the arena or stadium and their locations are in three-dimension from each other.  Therefore, the virtual camera positions can be interpolated from neighboring two cameras (such as 1404 and 1406 in Fig. 14A, 1418 and 1420 in Fig. 14B, 1428 and 1430 in Fig. 14C and 1440 and 1442 in Fig. 14D).  The positions of the camera positions are in three-dimensional and the interpolated position of the virtual camera (viewpoint) are in three-dimensional.
R6.	The applicant argued on p. 14 para. 2 lines 10-11 (Claim 8) that “Curry does not disclose how these two approaches are compatible with one another.” 
The examiner disagreed respectfully.  As discussed in R1 and R2 above, Curry teaches generating images of the event area, the participant (players) and the object (ball) locations and movement data in 3D.
R7.	The applicant argued on p. 14 para. 3 lines 2-4 (Claim 9) that “Neither Curry nor Rubinstein makes any disclosure of sending any part of the 3D model (or the independent models of the player and the ball) to a viewing device.”.
The examiner disagreed  respectfully.  Curry teaches that “The ball in a game is constructed so that a position sensor such as a transceiver and/or accelerometer can fit into the ball itself (see FIGS. 1 through 3).” (Curry: [0050] L.2-5).  “Position sensors, such as transceivers and/or accelerometers, are used to provide position information 
and related data about players in a game.” (Curry: [0057] L.2-5).  “The 3D model of the ball, players, and event interactions taking place in software is optional as well. It is not necessary to have a 3D model of the game inside software. However, this addition would only make the job easier on the system designer and would be a very helpful visual tool. Position data of the ball and players from an entire game could be recorded. Then later the software team can use this data to develop the camera selection software. Seeing the 3D game inside software would be more expensive to implement, but would be a powerful visual aid.” (Curry: [0107] L.4-13).  Therefore, the 3D data of the ball and player position data are provided to the 3D game software visual tool.
R8.	The applicant argued on p. 14 para. 3 lines 11-12 (Claims 10 and 11) that “Neither Curry nor Rubinstein makes any disclosure of using a grid to map primary images to the three-dimensional model.”
The examiner disagreed respectfully.  Curry teaches that cameras are positioned in the arena or stadium as shown in Figs. 8-11 and they are in three-dimensional coordinates.  The virtual camera positions as shown in Fig. 19A-19C are three-dimensional.  The position virtual camera positions are defined within the three-dimensional grid defined with the three-dimensional coordinate positions of the two/four cameras in each of Fig. 19A to Fig. 19C.  These three-dimensional volume grids are taken as virtual grids.
R9.	The applicant argued on p. 15 para. 1 lines 7-8 (Claim 12 and 14) that “Neither Curry nor Rubinstein makes any disclosure of mapping the sound feeds to the three-dimensional model.”
The examiner disagreed respectfully.  Curry teaches that “Position information can also be used to incorporate post-production sound editing of the audio signal (or audio information) into the live event. The system described herein can have built in audio-editing functions that edit and change the audio signal as the position information changes.” (Curry: [0118] L.9-16).
R10.	The applicant argued on p. 15 para. 5 lines 19 (Claim 2) that “none of the cited art teaches of any need for reducing computing power and time”.
The examiner disagreed respectfully.  Bonnier teaches that “Manipulating bokeh in an image, for example by a direct blurring or sharpening of different parts of the image, can change how the size and distance of objects in the image are perceived and how the image is interpreted by a viewer, separate to a viewer's ability to see the blurring and sharpening.” (Bonnier: [0003] L.7-12).  Therefore, portion of image of interest is efficiently by blurring other portion of the image so that viewer can focus at the interested portion of image and the processed image is efficiently generated by partially processing the image with less power and time as compared to processing the whole image.
R11.	The applicant argued on p. 16 para. 3 lines 8-12 (Claims 3 or 4) that “Aman teaches of applying reflective materials to players and objects for identification. However, neither of claims 3 or 4 suggest the use of reflective materials. Rather the light-field data is used to enhance the three-dimensional model such the subsequent rendering of the model generates the viewing experience with this enhancement.”
The examiner disagreed respectfully.  The camera of Curry is capturing image/video optically and it is obvious that light-field data is captured.  The reference of Aman is applied so that reflective ink is applied to objects and players so that they can be identified/recognized easily with reflective ink (highlights).
R12.	The applicant argued on p. 17 para. 5 lines 5-7 (Claim 16) that “Curry fails to generate a three-dimensional model including all of the arena, the participant, and the object, or that a primary image is mapped to the three-dimensional model from which the viewing experience is generated.”
The examiner disagreed respectfully.  Please see discussions in R1-R3 above on the teaching of Curry on the features.
R13.	The applicant argued on p. 18 para. 2 lines 8-11 (Claim 17) that “As argued above for claim 10, Curry makes no disclosure of using a virtual grid to map primary images to the three-dimensional model. Tamir also fails to use a grid to add texture to point cloud, and therefore Curry and Tamir cannot render claim 17 obvious.”
The examiner disagreed respectfully.  Please see discussion in R8 above.
R14.	The applicant argued on p. 18 para. 3 lines 1-3 (Claim 18) that “Claim 18 recites the viewing experience further comprising at least part of the three-dimensional model. As argued above for claim 9, Curry makes no disclosure of sending the at least part of the three-dimensional model to a viewing device of the spectator.”
The examiner disagreed respectfully.  Please see discussion in R7 above.
R15.	The applicant argued on p. 18 para. 4 (Claim 19) that “Claim 19 is similar to claim 16 and benefits from arguments presented above for claim 16.”
For details, please see rejections to the claims above.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Huston (2018/0108172) teaches that “A system and method for capturing a location based experience at an event including a plurality of mobile devices having a camera employed near a point of interest to capture random, crowdsourced images and associated metadata near said point of interest. In a preferred form, the images include depth camera information from prepositioned devices around the point of interest during the event. A network communicates images, depth information, and metadata to build a 3D model of the region, preferably with the location of contributors known. Users connect to this experience platform to view the 3D model from a user selected location and orientation and to participate in experiences with, for example, a social network.” (Huston: Abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611